Exhibit 10. (o)

 

AMENDMENT FOUR

TO

THE FLEETBOSTON FINANCIAL CORPORATION

EXECUTIVE SUPPLEMENTAL PLAN

(1996 Restatement)

 

The FleetBoston Financial Corporation Executive Supplemental Plan (“Plan”) is
amended effective January 1, 2003, as follows:

 

1. Section 1.2 of the Plan is amended to read as follows:

 

“1.2 Purpose of the Plan. The purpose of the Plan is to provide key employees of
the Company and its subsidiaries and affiliates (the “Employer”), with the
opportunity to defer receipt of six percent of base salary above a threshold
specified herein, as well as to receive matching credits, to make up for
benefits they would have received under the FleetBoston Financial Savings Plan
(the “Fleet Savings Plan”) but for limitations imposed on contributions under
the Fleet Savings Plan by Sections 402(g) and 401(a)(17) of the Internal Revenue
Code of 1986 (and the provisions of the Fleet Savings Plan applying those
limitations) (hereinafter referred to as the “Code Limitations”).”

 

2. Article 2 of the Plan is amended by replacing the term “Director of Rewards,
Recognition and Benefit Services” with “Director of Compensation and Benefits”
wherever the former appears.

 

3. The first sentence of Article 3 of the Plan is amended to read as follows:

 

“Each employee of the Employer who satisfies the following three requirements
shall be eligible to participate in the Plan during a specified future Plan Year
if so notified by the Committee: (1) the employee is a participant in the Fleet
Savings Plan; (2) the annual rate of the employee’s regular base salary in
November of a Plan Year is in excess of the lesser of (a) the quotient of the
dollar limit on Section 401(k) contributions under Section 402(g) for the
following calendar year divided by six percent, or (b) the Section 401(a)(17)
compensation limit for the following calendar year; and (3) the employee is
employed during the deferral election period in December of such Plan Year.”



--------------------------------------------------------------------------------

4. The first sentence of Article 5 of the Plan is amended to read as follows:

 

“For each calendar year, a Participant may irrevocably elect to defer receipt of
six percent of his or her regular base salary payments, commencing with the
first base salary payment due after the Participant has deferred receipt of the
maximum amount of base salary which he or she is permitted to defer on a pre-tax
basis under the Fleet Savings Plan because of the Code Limitations.”

 

IN WITNESS WHEREOF, this Amendment Four was adopted by the Human Resources
Committee at its December 16, 2003 meeting and is executed by a duly authorized
officer of the Company on this 19th day of December 2003.

 

 

FLEETBOSTON FINANCIAL CORPORATION

By:

 

/S/    M. ANNE SZOSTAK

--------------------------------------------------------------------------------

    M. Anne Szostak    

Executive Vice President and Director of Human Resources